Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 1 of 13




 EXHIBIT B
                      Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 2 of 13


Bryan Tyson

From:                                         Bryan Tyson
Sent:                                         Friday, December 13, 2019 1:34 PM
To:                                           'Cross, David D.'; Cary Ichter; Josh Belinfante; Vincent Russo;
                                              cheryl.ringer@fultoncountyga.gov
Cc:                                           Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Robert McGuire; John
                                              Powers; Kaiser, Mary; Carey Miller; Bryan Jacoutot; Cate Berenato
Subject:                                      RE: Destruction of Equipment



Cary and David,

Please refer to the documents we produced to you on July 15, specifically the following inventories of
equipment with serial numbers and county assignments: STATE-DEFENDANTS-00013822, 00013823,
00013824, 00013825, 00013826. You’ve had this information for almost five months and it should be
more than sufficient to design the statistical sample the Plaintiffs represented to the Court they could easily
create. See Transcript of December 6, 2019 Status Conference at 20:19-24; 22:21-23:14. We do not
understand what other information you would need at this point, but if you can provide us with a list of
exactly what your experts say you need, that would be helpful.

If you will not be providing us with any proposal about a statistical sample of machines today, which is
apparently the case based on your emails, we will need to address this with the Court. The Court said the
Plaintiffs should talk with their experts about their proposed sample (58:10-14). And on page 86 of the
transcript of Friday’s hearing, she clearly states: “you are all going to meet and talk about the disposition
of the machines. I would like you to do that -- it is Friday -- to have it done by -- try today to figure out
your schedule and have an objective for trying to get it done by next Friday.” As we told the Court, time
is of the essence for the State because the process of collecting the existing units is ongoing and storage
space is quickly becoming an issue as BMDs are deployed (59:11-20).

Regarding your other requests, we will await further direction from the Court. As we discussed on Friday,
the case is moot and discovery is over.

Thanks,

Bryan



                   Bryan P. Tyson
                   Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
                   P: 678.336.7249 | M: 404.219.3160 | btyson@taylorenglish.com
                   Website | vCard

  Georgia Legal Awards Litigation Department of the Year
This communication (together with all attachments) may contain privileged or confidential information, and its sender reserves and asserts all rights that may apply
to it. If you are not the intended recipient or believe that you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication in error and delete the copy you received. If you have
not executed an engagement letter with this firm, we do not represent you as your attorney and no duties are intended or created by this communication. Most
legal rights have time limits, and this e-mail does not constitute advice on the application of limitation periods unless otherwise so expressly stated.

From: Cross, David D. <DCross@mofo.com>
Sent: Tuesday, December 10, 2019 7:47 PM
                                                                                 1
                     Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 3 of 13
To: Bryan Tyson <btyson@taylorenglish.com>; Cary Ichter <CIchter@IchterDavis.com>; Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>; Vincent Russo <vrusso@robbinsfirm.com>; cheryl.ringer@fultoncountyga.gov
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>; Robert McGuire
<ram@lawram.com>; John Powers <jpowers@lawyerscommittee.org>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Destruction of Equipment

Bryan -

I’ve not seen a hearing transcript, and so I’m not sure what you’re quoting. I don’t believe you’ve characterized
what I said correctly. I recall noting that we likely would need additional information from Defendants to
develop a proposal. We can’t propose a sample for preservation without details on what it is the state and
counties have from which to select a sample. I’ve made that clear multiple times since first addressing this issue
early last year.

At the hearing, I understood you to say that the state and counties are preserving 35,000 components of the old
GEMS and DRE system. We don’t know what all those components are or anything else about them apart
perhaps from the limited information we received spring/summer of last year from three counties regarding
DREs. So we need to understand the universe of equipment the state and counties have and basic information
about that equipment (eg, where and when was each DRE recently used?) in order to identify a statistically
significant sample for preservation. Any sample must be representative of the broader universe of equipment
across the state, while certain counties hold particular significance over others due to such considerations as
election anomalies in those counties. Providing the information requested by the Coalition would help move this
forward. We’ll let you know if our statistical experts need anything beyond those requests.

I don’t recall the Court setting a deadline of Friday for this issue, nor is that feasible. Again, we need certain
information from you and/or the counties that thus far has not been forthcoming. Further, our team is busy
preparing our MPI reply due Monday. And our team is running lean with two key members out for parental
leave and three others having left the firm for in-house and AUSA positions. So we don’t have the bandwidth to
resolve this by Friday, especially since we don’t yet have much of the information we’ll need. Nor do I see the
urgency to do this by Friday.

It of course is true that we and our statisticians have been ready to work this out since we joined the case. It also
is true that your side has not exhibited a willingness to do that until now. We welcome the opportunity to work
this out cooperatively.

Thanks.
DC



From: Bryan Tyson <btyson@taylorenglish.com>
Date: Tuesday, Dec 10, 2019, 3:56 PM
To: Cross, David D. <DCross@mofo.com>, Cary Ichter <CIchter@IchterDavis.com>, Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>, cheryl.ringer@fultoncountyga.gov
<cheryl.ringer@fultoncountyga.gov>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Robert McGuire
<ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Destruction of Equipment

- External Email -

David,
                                                          2
                      Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 4 of 13

Judge Totenberg gave us an objective to work out something on the disposition of the machines by Friday. Based on
your comments in court that “We have statistical experts that have been ready for years to try to work this out to some
sample,” we were under the impression that you were prepared to quickly provide a proposed sample that would serve
as the starting point for a discussion about preservation. If that is not the case, please let us know as soon as possible.

Thanks,

Bryan



                   Bryan P. Tyson
                   Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
                   P: 678.336.7249 | M: 404.219.3160 | btyson@taylorenglish.com
                   Website | vCard


  Georgia Legal Awards Litigation Department of the Year
This communication (together with all attachments) may contain privileged or confidential information, and its sender reserves and asserts all rights that may apply
to it. If you are not the intended recipient or believe that you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication in error and delete the copy you received. If you have
not executed an engagement letter with this firm, we do not represent you as your attorney and no duties are intended or created by this communication. Most
legal rights have time limits, and this e-mail does not constitute advice on the application of limitation periods unless otherwise so expressly stated.

From: Cross, David D. <DCross@mofo.com>
Sent: Tuesday, December 10, 2019 10:12 AM
To: Bryan Tyson <btyson@taylorenglish.com>; Cary Ichter <CIchter@IchterDavis.com>; Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>; Vincent Russo <vrusso@robbinsfirm.com>; cheryl.ringer@fultoncountyga.gov
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>; Robert McGuire
<ram@lawram.com>; John Powers <jpowers@lawyerscommittee.org>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Destruction of Equipment

Thanks, Bryan. I’ll leave it to Cary to coordinate the delivery below. We’ll move forward with our analysis of
the data.

We’ll be in touch re the DRE preservation. We’re busy preparing our MPI reply but will get back to you soon
on this issue. If you have a proposal that you’d like us to consider, please let us know.

Thanks.
DC



From: Bryan Tyson <btyson@taylorenglish.com>
Date: Tuesday, Dec 10, 2019, 10:08 AM
To: Cross, David D. <DCross@mofo.com>, Cary Ichter <CIchter@IchterDavis.com>, Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>, cheryl.ringer@fultoncountyga.gov
<cheryl.ringer@fultoncountyga.gov>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Robert McGuire
<ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Kaiser, Mary <MKaiser@mofo.com>
Subject: Re: Destruction of Equipment

David,


                                                                                 3
                Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 5 of 13
We have reviewed the existing protective order and do not believe an additional protective order is needed
for the server image. The image is designated as Attorneys Eyes Only until we can determine what is included.

Please arrange for the vendor to deliver our copy of the server image to the Robbins Firm offices.

Also, we are awaiting your proposal on preservation of a subset of DREs and other components. Please let us
know when we can expect to receive that proposal.

Thanks,

Bryan


Bryan Tyson
Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
P: 678.336.7249 | btyson@taylorenglish.com
www.taylorenglish.com

This communication (together with all attachments) may contain privileged or confidential information, and its
sender reserves and asserts all rights that may apply to it. If you are not the intended recipient or believe that
you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication
in error and delete the copy you received. If you have not executed an engagement letter with this firm, we do
not represent you as your attorney and no duties are intended or created by this communication. Most legal
rights have time limits, and this e‐mail does not constitute advice on the application of limitation periods
unless otherwise so expressly stated.




From: Cross, David D. <DCross@mofo.com>
Sent: Monday, December 9, 2019 5:49 PM
To: Cary Ichter; Josh Belinfante; Vincent Russo; cheryl.ringer@fultoncountyga.gov; Bryan Tyson
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Marilyn Marks; Robert McGuire; John Powers; Kaiser,
Mary
Subject: RE: Destruction of Equipment

Bryan ‐

When we spoke Friday, I understood you would let us know if you believe you need any protections for the
KSU server beyond those in the existing PO. Could you please let us know by noon ET tomorrow?

Thanks.
DC



From: Cary Ichter <CIchter@IchterDavis.com>
Date: Thursday, Dec 05, 2019, 4:33 PM
                                                        4
                     Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 6 of 13

To: Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>,
cheryl.ringer@fultoncountyga.gov <cheryl.ringer@fultoncountyga.gov>, Bryan P. Tyson <btyson@taylorenglish.com>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Marilyn Marks
<marilyn@aspenoffice.com>, Robert McGuire <ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Cross,
David D. <DCross@mofo.com>
Subject: Destruction of Equipment

- External Email -


Counsel: Mr. Russo just responded to one of these messages as I was composing this one. Are we
going to wait until tomorrow for any substantive response to any of these messages? We have not
had any substantive response to our questions or the requests for information as of today. Cary Ichter

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by reply
email. Learn about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
about Morrison & Foerster LLP’s Privacy Policy.




                                                        5
                 Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 7 of 13


Bryan Tyson

From:                              Carey Miller <carey.miller@robbinsfirm.com>
Sent:                              Wednesday, December 18, 2019 11:23 AM
To:                                Cross, David D.; Bryan Tyson; Cary Ichter; Josh Belinfante; Vincent Russo;
                                   cheryl.ringer@fultoncountyga.gov
Cc:                                Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Robert McGuire; John
                                   Powers; Kaiser, Mary; Bryan Jacoutot; Cate Berenato; Alexander Denton
Subject:                           RE: Destruction of Equipment
Attachments:                       State Defendants' Corrected Document Production


David,

It seems we pointed you to the wrong Bates Numbers last Friday. As you will recall, Curling Plaintiffs’ First RFP, Request
No. 11, generally sought documents showing the inventory of the DRE/GEMS election equipment. Accordingly, we
produced inventory lists of all such equipment, e.g. Optical Scanners, GEMS Servers, and DREs, identified by serial
number and indicating their location within Georgia’s local jurisdictions on July 19, 2019. Documents responsive to RFP
11 can be found at STATE‐DEFENDANTS‐14403 through 14407 (produced in Native format). As you can see by the
attached email, this production was re‐done due to an error in the first production attempt and we sent you the prior
numbers.

This should be helpful in your process of proposing a statistical sample.

Carey A. Miller|404.856.3286|

From: Cross, David D. [mailto:DCross@mofo.com]
Sent: Tuesday, December 17, 2019 4:15 PM
To: Bryan Tyson <btyson@taylorenglish.com>; Cary Ichter <CIchter@IchterDavis.com>; Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>; Vincent Russo <vrusso@robbinsfirm.com>; cheryl.ringer@fultoncountyga.gov
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>; Robert McGuire
<ram@lawram.com>; John Powers <jpowers@lawyerscommittee.org>; Kaiser, Mary <MKaiser@mofo.com>; Carey
Miller <carey.miller@robbinsfirm.com>; Bryan Jacoutot <bjacoutot@taylorenglish.com>; Cate Berenato
<Cate.Berenato@robbinsfirm.com>
Subject: RE: Destruction of Equipment

Bryan ‐

What’s the basis for your representation that the documents at the production numbers below should be sufficient for
us to identify a statistical sample of the 35,000 pieces of equipment you referenced at the hearing? What statistical
analysis has your side performed to support that representation? If any, it would help to have that from you to move
this process forward more quickly as our experts could consider that.

I note two things. One, I still don’t understand how we can do what you’re asking with what you’ve provided so far given
we don’t yet know what those 35,000 pieces of equipment encompass exactly or otherwise have details about each of
them needed to identify a statistical sample across Georgia’s many counties. Two, I don’t understand how the
production numbers below are helpful for this task as they appear to be pages from the middle of a manual. Can you
please explain both of these points?

Thanks.
DC
                                                             1
                     Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 8 of 13




From: Bryan Tyson <btyson@taylorenglish.com>
Date: Friday, Dec 13, 2019, 1:32 PM
To: Cross, David D. <DCross@mofo.com>, Cary Ichter <CIchter@IchterDavis.com>, Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>, cheryl.ringer@fultoncountyga.gov
<cheryl.ringer@fultoncountyga.gov>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Robert McGuire
<ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Kaiser, Mary <MKaiser@mofo.com>, Carey Miller
<carey.miller@robbinsfirm.com>, Bryan Jacoutot <bjacoutot@taylorenglish.com>, Cate Berenato
<Cate.Berenato@robbinsfirm.com>
Subject: RE: Destruction of Equipment

- External Email -

Cary and David,

Please refer to the documents we produced to you on July 15, specifically the following inventories of
equipment with serial numbers and county assignments: STATE-DEFENDANTS-00013822, 00013823,
00013824, 00013825, 00013826. You’ve had this information for almost five months and it should be
more than sufficient to design the statistical sample the Plaintiffs represented to the Court they could easily
create. See Transcript of December 6, 2019 Status Conference at 20:19-24; 22:21-23:14. We do not
understand what other information you would need at this point, but if you can provide us with a list of
exactly what your experts say you need, that would be helpful.

If you will not be providing us with any proposal about a statistical sample of machines today, which is
apparently the case based on your emails, we will need to address this with the Court. The Court said the
Plaintiffs should talk with their experts about their proposed sample (58:10-14). And on page 86 of the
transcript of Friday’s hearing, she clearly states: “you are all going to meet and talk about the disposition
of the machines. I would like you to do that -- it is Friday -- to have it done by -- try today to figure out
your schedule and have an objective for trying to get it done by next Friday.” As we told the Court, time
is of the essence for the State because the process of collecting the existing units is ongoing and storage
space is quickly becoming an issue as BMDs are deployed (59:11-20).

Regarding your other requests, we will await further direction from the Court. As we discussed on Friday,
the case is moot and discovery is over.

Thanks,

Bryan



               Bryan P. Tyson
               Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
               P: 678.336.7249 | M: 404.219.3160 | btyson@taylorenglish.com
               Website | vCard




                                                        2
                      Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 9 of 13

  Georgia Legal Awards Litigation Department of the Year
This communication (together with all attachments) may contain privileged or confidential information, and its sender reserves and asserts all rights that may apply
to it. If you are not the intended recipient or believe that you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication in error and delete the copy you received. If you have
not executed an engagement letter with this firm, we do not represent you as your attorney and no duties are intended or created by this communication. Most
legal rights have time limits, and this e-mail does not constitute advice on the application of limitation periods unless otherwise so expressly stated.

From: Cross, David D. <DCross@mofo.com>
Sent: Tuesday, December 10, 2019 7:47 PM
To: Bryan Tyson <btyson@taylorenglish.com>; Cary Ichter <CIchter@IchterDavis.com>; Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>; Vincent Russo <vrusso@robbinsfirm.com>; cheryl.ringer@fultoncountyga.gov
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>; Robert McGuire
<ram@lawram.com>; John Powers <jpowers@lawyerscommittee.org>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Destruction of Equipment

Bryan -

I’ve not seen a hearing transcript, and so I’m not sure what you’re quoting. I don’t believe you’ve characterized
what I said correctly. I recall noting that we likely would need additional information from Defendants to
develop a proposal. We can’t propose a sample for preservation without details on what it is the state and
counties have from which to select a sample. I’ve made that clear multiple times since first addressing this issue
early last year.

At the hearing, I understood you to say that the state and counties are preserving 35,000 components of the old
GEMS and DRE system. We don’t know what all those components are or anything else about them apart
perhaps from the limited information we received spring/summer of last year from three counties regarding
DREs. So we need to understand the universe of equipment the state and counties have and basic information
about that equipment (eg, where and when was each DRE recently used?) in order to identify a statistically
significant sample for preservation. Any sample must be representative of the broader universe of equipment
across the state, while certain counties hold particular significance over others due to such considerations as
election anomalies in those counties. Providing the information requested by the Coalition would help move this
forward. We’ll let you know if our statistical experts need anything beyond those requests.

I don’t recall the Court setting a deadline of Friday for this issue, nor is that feasible. Again, we need certain
information from you and/or the counties that thus far has not been forthcoming. Further, our team is busy
preparing our MPI reply due Monday. And our team is running lean with two key members out for parental
leave and three others having left the firm for in-house and AUSA positions. So we don’t have the bandwidth to
resolve this by Friday, especially since we don’t yet have much of the information we’ll need. Nor do I see the
urgency to do this by Friday.

It of course is true that we and our statisticians have been ready to work this out since we joined the case. It also
is true that your side has not exhibited a willingness to do that until now. We welcome the opportunity to work
this out cooperatively.

Thanks.
DC



From: Bryan Tyson <btyson@taylorenglish.com>
Date: Tuesday, Dec 10, 2019, 3:56 PM



                                                                                 3
                     Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 10 of 13

To: Cross, David D. <DCross@mofo.com>, Cary Ichter <CIchter@IchterDavis.com>, Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>, cheryl.ringer@fultoncountyga.gov
<cheryl.ringer@fultoncountyga.gov>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Robert McGuire
<ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Destruction of Equipment

- External Email -

David,

Judge Totenberg gave us an objective to work out something on the disposition of the machines by Friday. Based on
your comments in court that “We have statistical experts that have been ready for years to try to work this out to some
sample,” we were under the impression that you were prepared to quickly provide a proposed sample that would serve
as the starting point for a discussion about preservation. If that is not the case, please let us know as soon as possible.

Thanks,

Bryan



                   Bryan P. Tyson
                   Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
                   P: 678.336.7249 | M: 404.219.3160 | btyson@taylorenglish.com
                   Website | vCard


  Georgia Legal Awards Litigation Department of the Year
This communication (together with all attachments) may contain privileged or confidential information, and its sender reserves and asserts all rights that may apply
to it. If you are not the intended recipient or believe that you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication in error and delete the copy you received. If you have
not executed an engagement letter with this firm, we do not represent you as your attorney and no duties are intended or created by this communication. Most
legal rights have time limits, and this e-mail does not constitute advice on the application of limitation periods unless otherwise so expressly stated.

From: Cross, David D. <DCross@mofo.com>
Sent: Tuesday, December 10, 2019 10:12 AM
To: Bryan Tyson <btyson@taylorenglish.com>; Cary Ichter <CIchter@IchterDavis.com>; Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>; Vincent Russo <vrusso@robbinsfirm.com>; cheryl.ringer@fultoncountyga.gov
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>; Robert McGuire
<ram@lawram.com>; John Powers <jpowers@lawyerscommittee.org>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Destruction of Equipment

Thanks, Bryan. I’ll leave it to Cary to coordinate the delivery below. We’ll move forward with our analysis of
the data.

We’ll be in touch re the DRE preservation. We’re busy preparing our MPI reply but will get back to you soon
on this issue. If you have a proposal that you’d like us to consider, please let us know.

Thanks.
DC



From: Bryan Tyson <btyson@taylorenglish.com>
Date: Tuesday, Dec 10, 2019, 10:08 AM
                                                                                 4
               Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 11 of 13

To: Cross, David D. <DCross@mofo.com>, Cary Ichter <CIchter@IchterDavis.com>, Josh Belinfante
<Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>, cheryl.ringer@fultoncountyga.gov
<cheryl.ringer@fultoncountyga.gov>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Robert McGuire
<ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Kaiser, Mary <MKaiser@mofo.com>
Subject: Re: Destruction of Equipment


David,



We have reviewed the existing protective order and do not believe an additional protective order is needed
for the server image. The image is designated as Attorneys Eyes Only until we can determine what is included.



Please arrange for the vendor to deliver our copy of the server image to the Robbins Firm offices.



Also, we are awaiting your proposal on preservation of a subset of DREs and other components. Please let us
know when we can expect to receive that proposal.



Thanks,



Bryan




Bryan Tyson
Taylor English Duma LLP | 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339
P: 678.336.7249 | btyson@taylorenglish.com
www.taylorenglish.com

This communication (together with all attachments) may contain privileged or confidential information, and its
sender reserves and asserts all rights that may apply to it. If you are not the intended recipient or believe that
you have received this communication in error, please do not print, copy, retransmit, disseminate or
otherwise use the information. Also, please indicate to the sender that you have received this communication
in error and delete the copy you received. If you have not executed an engagement letter with this firm, we do
not represent you as your attorney and no duties are intended or created by this communication. Most legal
rights have time limits, and this e‐mail does not constitute advice on the application of limitation periods
unless otherwise so expressly stated.
                                                         5
                 Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 12 of 13




From: Cross, David D. <DCross@mofo.com>
Sent: Monday, December 9, 2019 5:49 PM
To: Cary Ichter; Josh Belinfante; Vincent Russo; cheryl.ringer@fultoncountyga.gov; Bryan Tyson
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com); Marilyn Marks; Robert McGuire; John Powers; Kaiser,
Mary
Subject: RE: Destruction of Equipment

Bryan ‐

When we spoke Friday, I understood you would let us know if you believe you need any protections for the
KSU server beyond those in the existing PO. Could you please let us know by noon ET tomorrow?

Thanks.
DC



From: Cary Ichter <CIchter@IchterDavis.com>
Date: Thursday, Dec 05, 2019, 4:33 PM
To: Josh Belinfante <Josh.Belinfante@robbinsfirm.com>, Vincent Russo <vrusso@robbinsfirm.com>,
cheryl.ringer@fultoncountyga.gov <cheryl.ringer@fultoncountyga.gov>, Bryan P. Tyson <btyson@taylorenglish.com>
Cc: Bruce Perrin Brown Esq. (bbrown@brucepbrownlaw.com) <bbrown@brucepbrownlaw.com>, Marilyn Marks
<marilyn@aspenoffice.com>, Robert McGuire <ram@lawram.com>, John Powers <jpowers@lawyerscommittee.org>, Cross,
David D. <DCross@mofo.com>
Subject: Destruction of Equipment

- External Email -



Counsel: Mr. Russo just responded to one of these messages as I was composing this one. Are we
going to wait until tomorrow for any substantive response to any of these messages? We have not
had any substantive response to our questions or the requests for information as of today. Cary Ichter


============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by reply
email. Learn about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
about Morrison & Foerster LLP’s Privacy Policy.

============================================================================
                                                        6
                Case 1:17-cv-02989-AT Document 689-2 Filed 12/30/19 Page 13 of 13

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee
is prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn
about Morrison & Foerster LLP’s Privacy Policy.

============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.




                                                             7
